Citation Nr: 1741182	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-32 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to PTSD, and as a result of exposure to herbicide agents. 

2.  Entitlement to service connection for urinary incontinence, to include as secondary to PTSD, and as a result of exposure to herbicide agents. 

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to PTSD, and as a result of exposure to herbicide agents. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1970 to January 1972, to include service in the Republic of Vietnam from December 1970 to October 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2017.  A transcript of that hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims. 

Hypertension

The Veteran has a current diagnosis of hypertension, dating back to 2000.  In written documentation and in testimony before the Board, he has presented two theories of entitlement to service connection: that hypertension is secondary to service-connected post-traumatic stress disorder (PTSD), or that hypertension is related to exposure to herbicide agents during his service in the Republic of Vietnam.  In support of his claim, the Veteran submitted a scientifically reviewed article from PsychCentral discussing documented relationships between PTSD and hypertension.  See "Associated Conditions of PTSD," Harold Cohen, Ph.D., received October 19, 2011. 

In February 2012, the Veteran underwent a VA examination.  The examiner opined that hypertension was not secondary to PTSD, as there was no medical literature that supported that theory.  In the opinion, the examiner did not indicate whether the article submitted by the Veteran had been considered and, if so, why it was not probative.  As a result, a new medical opinion is necessary to afford full consideration of all of the evidence presented by the Veteran. 

The Board notes that, due to his service in the Republic of Vietnam, the Veteran is presumed to have been exposed to herbicide agents.  See 38 C.F.R. § 3.307(a)(6).  VA has identified a list of diseases that are presumed to be connected to exposure to herbicide agents.  38 C.F.R. § 3.309(e).  Hypertension is not on that list.  Although the Veteran has raised the theory that hypertension is causally related to exposure to herbicide agents, the Veteran, as a lay person, is not competent to make that assertion, nor has he presented any evidence from a medical expert that supports the contention.  The Board does note however that although VA has not conceded a presumptive relationship between hypertension and Agent Orange, the National Academies of Sciences (NAS) has placed hypertension in the "Limited or Suggestive Evidence" category.  See NAS Veterans and Agent Orange: Update 2014 (2016). 

Urinary Incontinence

The Veteran has a current diagnosis of lower urinary tract symptoms (LUTS), claimed as urinary incontinence, dating to 2005.  In written documentation and in testimony before the Board, he has presented two theories of entitlement to service connection: that LUTS is secondary to medications taken for service-connected post-traumatic stress disorder (PTSD), or that LUTS is related to exposure to herbicide agents during his service in the Republic of Vietnam.  In support of his claim, the Veteran supplied a list of medications that he claimed could cause urinary incontinence. 

In February 2012, VA scheduled the Veteran for an examination for his urinary symptoms, specifically noting that the issue was whether urinary incontinence was caused by or related to the medication the Veteran took for PTSD.  In an opinion, the examiner addressed the question of whether LUTS was secondary to PTSD, but did not address whether LUTS could be related to the medication the Veteran takes for PTSD.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007). Since the VA examiner did not fulfill the RO's instructions in conducting the examination, it cannot be considered adequate and a subsequent medical opinion is necessary.  

Erectile Dysfunction

The Veteran initially filed a claim for erectile dysfunction, as secondary to diabetes mellitus, type II.  The RO noted that the Veteran's medical records showed support for a current diagnosis of erectile dysfunction, but since the RO denied the claim of entitlement to service connection for diabetes mellitus, type II, the claim for erectile dysfunction was denied as well.  Since the initial denial, the Veteran has raised the theory of entitlement that erectile dysfunction should be service connected, as secondary to medications taken for PTSD, or as a result of exposure to herbicide agents.  In support of his claim, the Veteran has submitted evidence that erectile dysfunction could be caused by or related to certain medications for psychiatric conditions. 

Under 38 U.S.C.A. § 5103A, VA is obligated to provide a Veteran with a medical examination or obtain a medical opinion if the evidence of record demonstrates "some causal connection between his disability and his military service."  Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).  Since the Veteran has provided some evidence for the claim that erectile dysfunction may have occurred secondary to the medications he takes for service-connected PTSD, this triggers VA's duty to provide a medical examination and opinion.  Therefore, an examination is necessary before the Board can decide the claim. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of records pertaining to any relevant treatment the Veteran has received at a VA facility since March 2008, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.

2.  Ask the Veteran to identify, and provide a release for, any relevant and outstanding private treatment records for the conditions on appeal.  If he provides the release form, assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file. 

3.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for appropriate VA examinations to address the etiology of the Veteran's claimed erectile dysfunction and   lower urinary tract symptoms (LUTS).  The entire claims file must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify whether the Veteran has a current diagnosis of erectile dysfunction.  Then, the physician should answer the following questions: 

A) For any diagnosed erectile dysfunction, is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is related to the Veteran's period of service, to include in-service exposure to herbicide agents?  

B) Notwithstanding the answer to the question above, is it at least as likely as not that erectile dysfunction is caused or aggravated beyond its natural progression by his service-connected PTSD, to include the medications taken to treat PTSD?  In providing a response, the examiner should comment upon the evidence referenced by the Veteran suggesting that erectile dysfunction can be caused by certain medications for psychiatric conditions.  

For the Veteran's lower urinary tract symptoms (LUTS):

A) Is it at least as likely as not that the Veteran's diagnosed lower urinary tract symptoms (LUTS) are related to the Veteran's period of serve, to include in-service exposure to herbicide agents?

B) Notwithstanding the answer to the question above, is it at least as likely as not that LUTS is caused or aggravated beyond their natural progression by his service-connected PTSD, to include medications taken to treat PTSD? 

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed report.

4.  Arrange for an opinion from an appropriate medical examiner that addresses whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's diagnosed hypertension had its onset in, or is otherwise related to the Veteran's period of service, to include in-service exposure to herbicide agents.  In providing a response the examiner should consider and comment upon the most recent National Academy of Sciences (NAS) Study [Veterans & Agent Orange: Update 2014 (2016)], which noted that there was limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.

The examiner should also provide an opinion as to whether the Veteran's hypertension was caused or aggravated beyond its natural progression by his service-connected PTSD, to include any medications taken to treat PTSD.  In providing a response, the examiner should review the entire claims file and specifically address the medical article entitled, "Associated Conditions of PTSD," submitted by the Veteran on October 19, 2011. 

The examiner should set forth all findings, along with complete rationale for the conclusions reached, in a printed report.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




